                 Case 1:18-cv-11642-VM-DCF Document 215 Filed 03/11/21 Page 1 of 3


II GreenbergTraurig
        Toby S. Soli
        Tel 212.801.3196
        solit@gtlaw.com




        March 11, 2021

        VIA ECF
        Honorable Debra C. Freeman
        Magistrate Judge
        United States Courthouse
        500 Pearl Street
        New York, New York 10007
                  Re:      Baliga v. Link Motion Inc. et al.,
                           1:18-cv-11642-VM-DCF

        Dear Judge Freeman:

               I write to request that the Court set a scheduling conference in this matter as soon as
        possible.

               On December 3, 2020, the Court held a case management conference with the Parties.
        (ECF 195.) The Court directed the Parties to file an updated joint scheduling proposal, which they
        did on December 10, 2020. (ECF 196.) The Court endorsed the Parties joint scheduling proposal
        on December 14, 2020. (ECF 197.) Under that scheduling order, the Court will resolve Plaintiff
        Baliga’s Motion for Receiver to Effectuate Conversion of Plaintiff’s ADR (ECF 200) prior to
        considering Plaintiff Baliga’s Motion for Leave to File Third Amended Complaint.

                Plaintiff Baliga’s Motion for Receiver to Effectuate Conversion of Plaintiff’s ADR is
        currently pending.

                Nonetheless, on March 2, 2021, Defendant Vincent Wenyong Shi (“Shi”) filed a Motion
        for Declaratory Relief and Modification of the Receivership Order. In it, he argues that the statute
        of limitations for Link Motion to bring a claim for legal malpractice should be tolled and that the
        Receivership Order (ECF 26) should be modified to allow Shi to act on behalf of Link Motion.

                Shi’s motion ignores the orderly process which the Parties agreed to for briefing the issues
        in this case. (ECF 197.) Moreover, Shi’s motion ignores the fact that it was recently adjudicated
        that Shi breached his fiduciary duties to Link Motion and, in fact, did so partly by ignoring the
        counsel of DLA Piper. (ECF 210-1.)

               On March 2, 2021, Robert Seiden, Receiver for Link Motion Inc., filed an update regarding
        the Final Award entered in the arbitration between Zhongzhi Hi-Tech Overseas Investment Ltd.
        and Link Motion Inc. before the Hong Kong International Arbitration Tribunal. (ECF 210.)

                  In particular, it is noteworthy that the Final Award found that:

Greenberg Traurig, LLP | Attorneys at Law

                                                                                                        www.gtlaw.com
                Case 1:18-cv-11642-VM-DCF Document 215 Filed 03/11/21 Page 2 of 3

        The Honorable Debra Freeman
        United States District Court Magistrate Judge
        Southern District of New York
        March 11, 2021
        Page 2


            •    The collateral underlying the Two Pledge Agreements “constituted substantially all of Link
                 Motion’s assets.” (ECF 210-1, at ⁋ 149.)

            •    “Zhongzhi did not furnish Link Motion any consideration in exchange for the Two Pledge
                 Agreements.” (Id., at ⁋ 150.)

            •    “Link Motion’s outside securities counsel, as well as its General Counsel, had concluded
                 that offering security to Zhongzhi in such assets without consideration was improper and
                 any director who approved that transaction would breach his or her fiduciary duties to the
                 company.” (Id., at ⁋ 151.)

            •    “Dr. Shi plainly disregarded counsel’s advice in negotiating and approving the two
                 agreements. All of these facts establish that he breached his fiduciary duty to Link Motion
                 in negotiating the two pledge agreements with Zhongzhi.” (Id., at ⁋ 152.)

            •    “Dr. Shi compounded this manifest breach of his fiduciary duty by participating in an
                 approval process by the Board of Directors that was deeply flawed.” (Id., at ⁋ 153.)

            •    “Th[e] evidentiary record demonstrates that Dr. Shi breached his fiduciary duty of care in
                 approving the pledge agreements. Further, in addition to breaching that duty, Dr. Shi also
                 breached his fiduciary duty of loyalty to Link Motion because, as discussed above in
                 Section II.A. of this Award, he had a direct, personal financial interest in the repayment of
                 the Note in view of the obligation he had undertaken in the Shi Cooperation Agreement to
                 pay any interest that Link Motion failed to pay. The pledge agreements Dr. Shi negotiated
                 and shepherded through the Board approval process were self-evidently intended to help
                 ensure such repayment, in which case Dr. Shi’s personal financial exposure would be
                 reduced.” (Id., at ⁋ 157.)

            •    “Dr. Shi’s misconduct extends far beyond simply voting in favor of the Two Pledge
                 Agreements at the Board meeting. The record shows that he was the principal negotiator
                 of the agreements on behalf of Link Motion, and, as Chairman of the Board, it can
                 reasonably be inferred that he was responsible for the deeply flawed manner in which that
                 meeting was conducted. As a result, we conclude that Dr. Shi breached his fiduciary duty
                 of loyalty as well as his fiduciary duty of care.” (Id., at ⁋ 158.)

                Defendant Vincent Wenyong Shi (“Shi”), after having been found to have violated his
        fiduciary duty of loyalty and fiduciary duty of care to Link Motion, filed his Motion for
        Declaratory Relief and Modification of the Receivership Order arguing that the Court should toll
        the statute of limitations on a legal malpractice claim against DLA Piper on behalf of Link Motion.
        In support of this motion, Shi incorrectly asserts that Plaintiff Wayne Baliga (“Baliga”) lacks
        standing and inappropriately asserts that the Receiver is conflicted from bringing an action against
        DLA Piper. (ECF 214, at 4-5.) The issue of standing and whether the Receiver Order was proper



Greenberg Traurig, LLP | Attorneys at Law
                                                                                                          www.gtlaw.com
                Case 1:18-cv-11642-VM-DCF Document 215 Filed 03/11/21 Page 3 of 3

        The Honorable Debra Freeman
        United States District Court Magistrate Judge
        Southern District of New York
        March 11, 2021
        Page 3


        are not up for briefing until after Plaintiff’s Motion for Receiver to Effectuate Conversion of
        Plaintiff’s ADR is resolved. (ECF 197.)

                Moreover, DLA Piper counselled Shi against breaching his fiduciary duties, but Shi
        proceeded nonetheless with the explicit purpose of enriching himself at the expense of every
        significant asset of Link Motion. (ECF 210-1, at ⁋⁋ 149-58.) DLA Piper also recognized that Baliga
        had a valid security interest in the company sufficient to support the appointment of a receiver.
        (ECF 214, at 7-9.)

                While Shi attempts to cast himself as the hero of this story, it has already been adjudicated
        in the Final Award from the Hong Kong International Arbitration Tribunal that Shi breached his
        fiduciary duties by improperly disposing of all significant assets of Link Motion. (ECF 210-1, at
        ⁋⁋ 149-58.) Notably, one of the assets Shi extracted from Link Motion is Showself (Beijing)
        Technology Co., Ltd. (Id., at ⁋ 63.) As but one element of the damages that Shi has caused through
        his breaches, Showself is now one of the businesses under the umbrella of the Scienjoy Holding
        Corporation which trades on the Nasdaq with a market capitalization of nearly $250,000,000. (See
        Scienjoy Holding Corporation, available at https://finance.yahoo.com/quote/SJ/ (last visit Mar. 10,
        2021).)

                Plaintiff Wayne Baliga urges the Court to set a scheduling conference to discuss these
        issues and return the Parties to the ordered briefing schedule set forth in ECF 196. Shi, who has
        already been found to have breached his fiduciary duties to Link Motion, should not be allowed
        by this Court to take on a fiduciary role for Link Motion again.


                                                         Respectfully submitted,

                                                         GREENBERG TRAURIG, LLP

                                                         By: ________________________
                                                             Toby S. Soli
                                                         MetLife Building
                                                         200 Park Avenue
                                                         New York, New York 10166
                                                         Telephone: (212) 801-9200
                                                         Email: solit@gtlaw.com
                                                         Counsel for Plaintiff




Greenberg Traurig, LLP | Attorneys at Law
                                                                                                         www.gtlaw.com
